NO. 12-13-00203-CR

                           IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

ADAM RYAN DAVIS,                                           §     APPEAL FROM THE 241ST
APPELLANT

V.                                                         §    JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                   §    SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         A supplemental clerk’s record filed in this appeal includes a motion filed in the trial court,
signed by Appellant and his counsel, requesting that the trial court accept Appellant’s waiver of his
right to appeal.        The trial court granted the motion. The record also includes Appellant’s
affidavit requesting that this court dismiss the appeal, which we construe as a motion to dismiss.
         No decision has been delivered in this appeal. Accordingly, Appellant’s motion to
dismiss is granted, and the appeal is dismissed. See TEX. R. APP. P. 42.2(a).
Opinion delivered July 10, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)
                                   COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                            JUDGMENT

                                              JULY 10, 2013


                                        NO. 12-13-00203-CR

                                        ADAM RYAN DAVIS,
                                             Appellant
                                                V.
                                       THE STATE OF TEXAS,
                                             Appellee

                             Appeal from the 241st Judicial District Court
                           of Smith County, Texas. (Tr.Ct.No. 241-0370-07)

               THIS CAUSE came on to be heard on the motion of the Appellant to dismiss the
appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that this decision be certified to the court below for observance.
               By per curiam opinion.
               Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.